Citation Nr: 0800662	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
residuals of anterior wedge fractures of T7 and T8.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO denied an 
increased (compensable) rating for service connected 
residuals of anterior wedge fractures of T7 and T8.  In a 
March 2006 rating decision, the RO increased the evaluation 
to 20 percent effective to the date of claim, October 6, 
2003.


FINDING OF FACT

The veteran's residuals of anterior wedge fractures of T7 and 
T8 are not shown to result in limitation of forward flexion 
to 30 degrees or less, or ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of anterior wedge fractures of T7 and T8 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic 
Code 5235 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board notes that the veteran filed his claim for an 
increased rating on October 6, 2003.  The Board may only 
consider the claim in light of the criteria for evaluating 
diseases and injuries of the spine that were revised on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board has considered several diagnostic codes in 
evaluating this disorder.  Diagnostic Code 5235 (vertebral 
fracture or dislocation), Diagnostic Code 5236 (sacroiliac 
injury and weakness), Diagnostic Code 5237 (lumbosacral or 
cervical strain), Diagnostic Code 5238 (spinal stenosis), 
Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's thoracolumbar spine disability 
does not meet the criteria for a 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board notes that competent medical evidence fails 
to show that the veteran's residuals of anterior wedge 
fractures of T7 and T8 result in limitation of forward 
flexion to 30 degrees or less, or ankylosis of the entire 
thoracolumbar spine.

For example, the March 2006 VA compensation examination found 
that the veteran's thoracolumbar spine demonstrated 50 
degrees of forward flexion initially and with repetition.  He 
had extension to 20 degrees, bilateral lateral flexion to 10 
degrees and bilateral lateral rotation to 30 degrees that 
remained unchanged by repetition, providing evidence against 
this claim.  The previous VA compensation examination in 
March 2004 showed normal range of motion (R.O.M.), providing 
even more evidence against this claim.  Private treatment 
records describe abnormal range of motion (AROM) of the 
thoracolumbar spine, but the actual degrees of range of 
motion loss are not provided.  These records confirm 
limitation of motion in bilateral trunk rotation and 
extension, but further describe full trunk and side bending 
motion.  A May 2004 physical therapy record noted the absence 
of extension movement at the T7 and T8 segments.  Overall, 
this evidence provides highly probative evidence against this 
claim.

As none of the above-mentioned evidence shows forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, the 
veteran is not entitled to an increased rating based on 
limitation of motion.  While there may be some absence of 
movement at the T7 and T8 segments, the veteran's entire 
thoracolumbar spine is not ankylosed to warrant consideration 
of higher rating based upon ankylosis.  See 38 C.F.R. § 
4.71a, Note 5 (For VA compensation purposes, "ankylosis" is 
a condition in which the entire spinal segment is fixed in 
flexion or extension).  As the veteran is not service 
connected for intervertebral disc syndrome, the provisions of 
Diagnostic Code 5243 do not apply.

The Board also finds that the veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the March 2006 compensation examination, by indicating there 
was no additional limitation in range of motion or joint 
function following repetitions due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  

The veteran undoubtedly experiences episodes of thoracolumbar 
spine pain with muscle spasm as demonstrated by the lay 
statements (the veteran and his spouse) and physical therapy 
treatment records of file.  It is important for the veteran 
to understand that these problems are the basis for his 
current evaluation.  Even in light of this evidence, the 
overall medical evidence demonstrates that there is simply no 
basis to assign a 40 percent evaluation based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine based on the objective medical evidence.  
Id.  VA compensation and pension examination findings, rather 
than supporting the veteran's claim, provides highly negative 
evidence against this claim. 

Based on the above, the veteran's service connected residuals 
of anterior wedge fractures of T7 and T8 do not meet the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria for any time during the appeal 
period.  The Board is aware of the veteran's complaints as to 
the effects of his service-connected disability on his 
employment.  His medical records show exacerbations of 
symptoms that have required time off from work due to his 
thoracic spine pain, but also shows loss of work time due to 
service connected post-traumatic stress disorder, currently 
rated as 70 percent disabling.  His 20 percent rating 
contemplates loss of working time commensurate with his level 
of compensation.  See 38 C.F.R. § 4.1.  The Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in December 2003 that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was advised to send in any medical reports in 
his possession or to complete, sign and return an enclosed VA 
Form 21-4142 (Authorization and Consent to Release 
Information).  After the initial rating decision, a November 
2005 RO letter specifically advised him to submit any 
evidence in his possession pertinent to his claim.  A March 
20, 2006 RO letter advised him of the criteria for 
establishing an effective date of award.  To the extent that 
notice deficiencies existed, they were cured with 
readjudication of the claim in a March 23, 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the veteran has received VCAA compliant notice.  
He has had a meaningful opportunity to participate in the 
development of his claim as reflected by the increased 
compensation awarded during the appeal period.  As a uniform 
rating remains in effect, there is no prejudice in the timing 
deficiency in notifying the veteran of the criteria for 
establishing an effective date of award.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records, and the veteran was provided an 
opportunity to set forth his contentions during an RO 
hearing.  He cancelled his request for a hearing before the 
Board.  The veteran was afforded a VA medical examination in 
March 2006 that contains all clinical findings essential to 
deciding the claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation greater than 20 percent for residuals of 
anterior wedge fractures of T7 and T8 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


